DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 2021103566904 filed April 1, 2021 as required by 37 CFR 1.55.
Claim Interpretation
	Claim 1 line 3 recites “smelting and refining ingredients under vacuum to obtain an alloy ingot”, where the claim method prepares “a Nd-Fe-B isotropic magnetic powder” (claim 1 lines 1 and 17-18). Therefore, the ingredients are necessarily required to be those which form the Nd-Fe-B isotropic magnetic powder.
Claim 1 line 3 “smelting and refining ingredients under vacuum” and claim 1 lines 6-7 “refining…at…a pressure of 900-1,100 Pa in an inert gas atmosphere” will be given the broadest reasonable interpretation of a refining pressure of 900-1,100 Pa being a vacuum.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 4 line 2 and claim 5 lines 2-3 “the inert gas” renders the claims indefinite. There is insufficient antecedent basis. Claims 4 and 5 further limit the conditions of step S2, including the charging flow rate of inert gas. Claims 4 and 5 depend from claim 1. Step S2 in claim 1 does not recite the presence of an inert gas. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chunhe (CN 1062232 machine translation) in view of Sun (CN 104240888 machine translation) and Kanekyio (US 2003/0136468).
Regarding claims 1, 9, and 10, Chunhe teaches a method of manufacture a rare earth permanent magnet ([0001]) that is a R-Fe-B magnet ([0009]) by putting raw materials into a vacuum induction furnace with a vacuum pumped to more than 5 x10-3 Torr (0.7 Pa), melting, smelting, refining (i.e. smelting and refining ingredients under vacuum) with Ar protection at a pressure above 5x10-3 Torr (0.7 Pa) for 1 to 10 minutes (i.e. refining at a pressure of 900 to 1,100 Pa in an inert gas atmosphere for 3-7 minutes), rapid cooling in a mold to form an ingot (i.e. to obtain an alloy ingot) ([0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Chunhe is silent to the temperatures of the smelting and refining processes.
Sun teaches smelting NdFeB raw materials at 400 to 1500°C then refining at 1430 to 1470°C ([0052]).
It would have been obvious to one of ordinary skill in the art in the process of Chunhe to smelt at 400 to 1500°C and refine at 1430 to 1470°C because these are temperatures known in the art of forming corrosion-resistance high-performance NdFeB magnets with a desired final composition (Sun [0052]). Chunhe and Sun are also analogous art in the same of endeavor of manufacturing NdFeB rare earth permanent magnets by smelting and refining (Chunhe [0001], [0008], [0009]; Sun [0021], [0052]) and are proper for use in an obviousness rejection. MPEP 2141.01(a). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Chunhe is silent to the pressure of the smelting process.
Sun teaches smelting NdFeB raw materials in a vacuum process at 5x10^3 to 5x10^-2 Pa (5,000 to 0.5 Pa) ([0021]).
It would have been obvious to one of ordinary skill in the art in the process of Chunhe for the refining pressure to be at most 5x10^3 Pa (5,000 Pa) because this aids in controlling the Mn content of the raw material (Sun [0021]), which is preferred to be low for beneficial improvement of the performance of the magnet (Sun [0017]). Chunhe and Sun are also analogous art in the same of endeavor of manufacturing NdFeB rare earth permanent magnets by smelting and refining (Chunhe [0001], [0008], [0009]; Sun [0021], [0052]) and are proper for use in an obviousness rejection. MPEP 2141.01(a). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Chunhe is silent to isotropic magnet powder manufactured by S2. rapidly quenching alloy solution, S3. Crushing alloy plate, and S4. crystallization heat treatment.
Kanekyio teaches making material alloy for an iron-based rare earth magnet ([0001]) that is Nd-Fe-B alloy ([0029], [0071]-[0075]) by melting material alloy and rapidly cooling and solidifying into a thin strip (i.e. melting the alloy block to obtained in step S1 to obtain an alloy solution, rapidly quenching the alloy solution to form a Nd-Fe-B rapidly-quenched alloy plate) ([0037], Fig. 1), coarsely cutting or pulverizing the thin strip of the rapidly solidified alloy (i.e. crushing the Nd-Fe-B rapidly-quenched alloy plate obtained in step S2 to obtain a magnetic powder) ([0067]), heat treating within an argon atmosphere (i.e. an inert gas atmosphere) for nucleation and/or crystal growth of metastable phases in a remaining amorphous phase to form a nanocomposite microcrystalline structure (i.e. subject the magnetic powder obtained in step S3 to a crystallization heat treatment) ([0060]), then finely pulverizing the resultant magnet alloy (i.e. Nd-Fe-B magnetic powder) to obtain a magnet powder that can be made into various types of bonded magnets (i.e. a Nd-Fe-B magnet) ([0068]), where a rapidly solidified alloy formed by a melt quenching process is magnetically isotropic (i.e. isotropic magnetic powder) ([0005]).
It would have been obvious to one of ordinary skill in the art to take the ingot of Chunhe and process it further as taught by Kanekyio to form isotropic magnet powder because it forms a magnet with a uniform nanocomposite microcrystalline structure (Kanekyio [0009], [0060]) with excellent magnetic properties (Kanekyio [0065]).
Regarding claim 2, Chunhe teaches raw material of pure Fe (i.e. ingot iron), Fe-B alloy (i.e. ferroboron alloy), R metal (i.e. rare earth metal, such as praseodymium and neodymium) ([0008]).
Chunhe is silent to metal niobium and metal cobalt.
Kanekyio teaches adding Nb ([0074]) and Co ([0075]).
Sun teaches adding Nb ([0010]) and Co ([0016])
It would have been obvious to one of ordinary skill in the art in the raw material of Chunhe to include metal niobium and metal cobalt because Nb improves magnetic properties and optimizes heat treatment temperature ranges (Kanekyio [0074]) and Co substitutes for a portion of Fe to achieve desired hard magnetic properties (Kanekyio [0075]) and corrosion resistance (Sun [0016]). 
Regarding claim 6, Chunhe in view of Kanekyio teaches pulverizing the thin strip before heat treating (Kanekyio [0067]) then after heat treatment finely pulverizing the alloy to obtain a magnetic powder (Kanekyio [0068]) to a mean particle size of approximately about 300 um or less depending on how the bonded magnet is formed (Kanekyio [0070]).
It would have been obvious to one of ordinary skill in the art for the pulverizing thin strip to have a powder size of more than about 300 um because it was not finely pulverized, where a fine pulverization is taught to be about 300 um or less (Kanekyio [0067], [0068], [0070]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the above rationale regarding a particle size of more than about 300 um does not read on claim 6, then the below rationale is applied.
Alternatively, it would have been obvious to pulverize the alloy to not more than about 300 um because this is the maximum powder size used to form the final bonded magnets (Kanekyio [0070]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 7, Chunhe in view of Kanekyio teaches heat treating between about 550 and 850°C fir approximately 30 seconds to 20 minutes ([0060]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Chunhe in view of Kanekyio teaches refining with Ar (Chunhe [0008]) and heat treating with an argon atmosphere (Kanekyio [0060]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chunhe (CN 1062232 machine translation) in view of Sun (CN 104240888 machine translation) and Kanekyio (US 2003/0136468) as applied to claim 1 above, and further in view of Utsunomiya (JP 2003-077717 machine translation).
Regarding claim 3, Chunhe in view of Sun and Kanekyio is silent to the alloy block particle size in step S1.
Utsunomiya teaches a method for producing a R-T-B magnet ([0001]) including casting molten metal to form an ingot with a thickness of several tens of  mm  (i.e. 10-50 mm) ([0027]).
It would have been obvious to one of ordinary skill in the art for the ingot of Chunhe to be cast with a thickness of several tens of mm because the heat for cooling is transferred through the cast ingot and if it is too thin then handling of subsequent processing becomes troublesome and too thick the cooling ability on the opposite surface side to the mold is lowered (Utsunomiya [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chunhe (CN 1062232 machine translation) in view of Sun (CN 104240888 machine translation) and Kanekyio (US 2003/0136468) as applied to claim 1 above, and further in view of (1) either one of Murakami (US 7,004,228) or Hirokazu (CN 1803337 machine translation) and (2) Benson (Benson, ed. NASA: Bernoulli’s Equation. Glenn Research Center. Jun 12 2014. https://www.grc.nasa.gov/www/Wright/airplane/bern.html).
Regarding claims 4 and 5, Chunhe in view of Sun and Kanekyio teaches melting material alloy and rapidly cooling and solidifying into a thin strip (i.e. strip casting) (Kanekyio [0037], Fig. 1).
Chunhe in view of Sun and Kanekyio is silent to the charging flow rate and pressure conditions during the strip casting process.
Murakami teaches a method for preparing a nanocomposite-type permanent magnet by strip casting (1:8-14) within a vacuum or reduced pressure atmosphere (3:52-60) of 1 to 50 kPa (1,000 to 50,000 Pa) (11:37-53).
It would have been obvious to one of ordinary skill in the art in the process of Chunhe in view of Sun and Kanekyio to perform the strip casting process within a vacuum or reduced pressure atmosphere of 1 to 50 kPa (1,000 to 50,000 Pa) because it prevents insert gas around the roller from being absorbed into the alloy, it achieves a desired constant cooling state, and it cools the strip by inert gas quickly so that it is not excessively crystallized and the magnetic properties are not deteriorated (Murakami 11:37-53). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Hirokazu teaches a method of manufacturing a magnet ([0001]) that stably provides a quenched alloy for nanocomposite magnets ([0054]) in a reduced-pressure mist atmosphere ([0073]) of 0.13 to 100 kPa (130 to 100,000 Pa) ([0074], [0143]).
It would have been obvious to one of ordinary skill in the art in the process of Chunhe in view of Sun and Kanekyio to rapidly cool in a reduced-pressure atmosphere of 0.13 to 100 kPa (130 to 100,000 Pa) because  if the pressure is too high inert gas will be entrained and stable cooling cannot be achieved, and if it is too low the cooling roll is not rapidly cooled so crystallization proceeds and magnetic properties are lowered (Hirokazu [0143]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Chunhe in view of Sun, Kanekyio, and either one of Murakami or Hirokazu are silent to the charging flow rate of the inert gas.
Benson teaches Bernoulli’s equation along a streamline (i.e. moving fluid) is static pressure + dynamic pressure = total pressure = constant  (p + (r x (V2/2) = pt, where p is pressure, V is velocity, and r is density), which relates the pressure in a flow to the velocity due to the conservation of mechanical energies within the fluid (pg. 1) where there is a pressure associated with the momentum (i.e. flow) of the ordered motion of a gas (pg. 2). In Bernoulli’s equation there are three variables, pressure, velocity, and density. The density for a given material (i.e. fluid) is constant. Therefore, Bernoulli’s equation relates that pressure and velocity are related, such that changing one of these two variables results in a change in the other. For example, for a constant total pressure, increasing the static pressure decreases the dynamic pressure (i.e. velocity). Conversely decreasing the static pressure increases the dynamic pressure (i.e. velocity).
The prior art teaches an overlapping pressure (i.e. either one of Murakami 11:37-53 or Hirokazu [0143]) and the velocity of a fluid flow is related to the pressure due to the conservation of energy (Benson pgs. 1-2). Therefore, it appears that by controlling the pressure, the flow of the fluid (i.e. a charge flow rate) is also necessarily controlled. Since the pressure overlaps with that claimed and the fluid flow (i.e. charge flow rate) is related to the pressure, then, the fluid flow also overlaps with that claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Related Art
Lin (CN 110660553 machine translation)
Lin discloses a Nd-Fe-B magnet ([0009]-[0011]) manufactured by preparing raw materials according to the formula, putting the raw materials into an intermediate frequency vacuum induction furnace and smelting and refining, where oxidation is prevented by melting at 1500°C then refining at 1450°C and 200 Pa for 20-30 minutes to remove harmful impurities ([0012]-[0014]), quick quenching the alloy ([0015], [0016]), then preparing magnetic powder by crushing and screening ([0017], [0018]), where the powder is used for hot-pressed isotropic NdFeB magnets ([0053]).
The refining conditions of Lin do not read on those of claim 1.
Zhu (CN 10916683 machine translation)
Zhu discloses preparing a samarium cobalt material ([0002], [0009]-[0011]) by weighing the ingredients ([0012]), smelting with an absolute pressure of 0 to 80,000 Pa and casting in a vacuum melting furnace filled with an inert gas such as argon and cooling to yield alloy ingots ([0013]-[0015]), pulverizing the ingot to obtain samarium cobalt magnet powder ([0017], [0018]), then forming the powder into a samarium cobalt magnet ([0019]-[0024]).
Zhu is not directed to a Nd-Fe-B magnet and is silent to the smelting temperature and time of claim 1. 
Feng (CN 101894646 machine translation) 
Feng teaches a NdFeB magnet material ([0009]) manufactured by melting at 1,480 to 1,580°C then refining at 1,450 to 1,550°C in a vacuum induction furnace  (refining at a temperature that is 30 to 100°C lower than the melting temperature, 1480-1450 to 1580-1480) ([0014], [0021]).
Pan (CN1254029 machine translation) 
Pan teaches manufacturing Nd-Fe-B permanent magnets by powder metallurgy ([0001]) by filling with argon (i.e. an inert gas atmosphere) ([0009]), melting the charge ([0010]), refining for 4 to 9 minutes ([0011]), then dropping the temperature to obtain an alloy ingot ([0012]).
Li (CN 1986856 machine translation)
Li teaches manufacturing R-Fe-B-based permanent magnet alloy powder ([0002]) by smelting the alloy into a master alloy then putting the master alloy into a vacuum rapid quenching furnace for remelting ([0043]) where the alloy ingot is broken into small pieces (i.e. an alloy block) ([0059]).
Okimura (JP H07-224314 machine translation)
Okimura teaches a method of deoxidizing steel ([0001]) at a reduced pressure having a vacuum of 1330 Pa or less so that the partial pressure of CO in the atmosphere decreases and the CO gas generated in the decarburization reaction is easily released into the atmosphere, promoting the deoxidation and decarburization reaction ([0008]).
Okimura teaches an atmosphere with oxygen (i.e. not an inert gas) and deoxidizes steel (i.e. not  a Nd-Fe-B alloy).
Sun (US 2017/0089496)
Sun teaches a NdFeB permanent magnet ([0003]) manufactured by melting pure iron, ferro-boron, and rare earth fluorides at 1400 to 1500°C ([0023]), refining in an argon filled vacuum melting chamber ([0025]), pouring onto a water-cooled rotation roller to form alloy flakes this a thickness of 0.1 to 0.3 mm ([0026]), performing hydrogen decrepitation ([0027]) and milling on the alloy flakes ([0028]), where during refining the vacuum degree is 0.8 to 800 Pa ([0037]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735